Citation Nr: 0804353	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss, to include whether service connection can be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin cancer, to 
include whether service connection can be granted.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the veteran's claim of service 
connection for PTSD, assigning a 30 percent rating effective 
October 16, 2003, essentially reopened the veteran's 
previously denied claims of service connection for bilateral 
hearing loss and for skin cancer and denied these claims on 
the merits, and also denied the veteran's claim of service 
connection for tinnitus. This decision was issued to the 
veteran and his service representative in June 2004.  The 
veteran disagreed with this decision later in June 2004.  He 
perfected a timely appeal in October 2005.

Because the initial rating assigned to the veteran's service-
connected PTSD is not the maximum rating available for this 
disability, this claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

The Board observes that, in a March 2003 rating decision, the 
RO denied the veteran's claims of service connection for 
bilateral hearing loss and for skin cancer.  The veteran did 
not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, although the RO has reviewed the veteran's service 
connection claims for bilateral hearing loss and for skin 
cancer on a de novo basis, these issues are as stated on the 
title page.  

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In January 2008, the undersigned Veterans Law Judge granted 
the veteran's motion to advance the case on the docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran had active combat service in World War II.

3.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as difficulty 
establishing and maintaining effective work and social 
relationships, nightmares, mood disturbances, decreased 
activity, excessive sleep, decreased concentration and 
energy, a noticeable decrease in enjoyable activities, 
increased detachment from family, feelings of helplessness 
and hopelessness, and increased anxiety.

4.  In a March 2003 rating decision, the RO denied the 
veteran's claims of service connection for bilateral hearing 
loss and for skin cancer; this decision was not appealed.

5.  New and material evidence has been received since March 
2003 in support of the veteran's claims of service connection 
for bilateral hearing loss and for skin cancer.

6.  The veteran's currently diagnosed bilateral hearing loss 
and tinnitus are not related to active service.

7.  The veteran does not currently experience any disability 
as a result of his claimed skin cancer.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007). 

2.  The March 2003 rating decision, which denied the 
veteran's claims of service connection for bilateral hearing 
loss and for skin cancer, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

3.  Evidence received since the March 2003 RO decision in 
support of the claims of service connection for bilateral 
hearing loss and for skin cancer is new and material; 
accordingly, these claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

6.  The veteran's claimed skin cancer was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

7.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim of entitlement to an initial rating greater than 
30 percent for PTSD is a "downstream" element of the RO's 
grant of service connection in the currently appealed rating 
decision issued in May 2004.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

In a letter issued in October 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete all of his currently appealed claims, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disabilities during service, 
and noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's claim for an initial rating greater 
than 30 percent for PTSD is being granted herein, to 
50 percent disabling.  His previously denied service 
connection claims for bilateral hearing loss and for skin 
cancer also are being reopened.  Thus, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the October 2003 letter was issued before the May 2004 
rating decision which granted the veteran's claim of service 
connection for PTSD, reopened the previously denied claims of 
service connection for bilateral hearing loss and for skin 
cancer, and denied the claim of service connection for 
tinnitus; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In any event, after the RO reopened the 
veteran's previously denied service connection claim for 
bilateral hearing loss, he was provided with a VA examination 
in January 2004.  The veteran was not provided with a VA 
examination after the RO reopened his previously denied 
service connection claim for skin cancer because there was no 
evidence that he experienced any currently disability as a 
result of his claimed skin cancer; thus, the standards of 
McLendon were not met with respect to that claim.  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411 
(2007).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

As relevant to the veteran's claim, a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   

A review of the veteran's service medical records indicates 
that he was not treated for PTSD during active service.

The veteran's service personnel records show that he 
participated in the invasion and occupation of Okinawa, 
served in the amphibious forces, and was awarded the American 
and Asiatic-Pacific area medals for service on armed merchant 
vessels.

The post-service medical evidence shows that, on VA 
examination in March 2004, the veteran complained of trouble 
sleeping, nightmares of his service during the invasion of 
Okinawa, nervousness, and anxiety.  He also felt hopeless, 
helpless, and worthless.  His symptoms occurred constantly.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran was currently 
married to his wife and had a good relationship with her and 
with his grown children.  He reported a persistent markedly 
diminished interest in significant activities and a 
persistent feeling of detachment or estrangement from others 
that left him with few friends.  He also had a persistent 
sense of a foreshortened future.  Mental status examination 
of the veteran showed orientation within normal limits, 
normal mood, communication, and speech, no panic attacks, 
delusions, hallucinations, or obssessional rituals.  Suicidal 
ideation was present.  The veteran reported having a shot gun 
but fighting the suicidal feeling and ideas away.  There was 
no homicidal ideation.  The veteran's GAF score was 60.  The 
VA examiner stated that the veteran had difficulty 
establishing and maintaining effective work and social 
relationships because he was not interested in creating new 
friendships.  This examiner also stated that the veteran 
appeared to pose a persistent danger of injury to self or 
others "because he says he thinks about and he has a shot 
gun" but stated that he would not hurt himself for family 
reasons.  The diagnosis was moderate PTSD with major 
depressive disorder.

In a June 2004 letter, a private physician stated that he had 
seen the veteran "over a period of several years" for 
symptoms of depression with suicidal ideation.  This 
physician stated that the symptoms which he observed were 
consistent with symptoms of PTSD.  

On VA examination in May 2006, the veteran complained of 
nightmares of his in-service experiences that occurred once a 
week and feeling depressed when he thinks about those 
experiences.  He also stated that, since he went on 
medication, he was better.  The VA examiner reviewed the 
veteran's claims file, including his service medical records 
and electronic medical records.  The veteran reported 
sleeping a lot and stated that, although he had been a 
minister all of his life, he could not preach any more 
"because he is afraid he will get up there and say things he 
should not say or forget what he had planned to say."  He 
had been retired as a pastor since 1989 and had worked as an 
interim pastor until the prior 5 years.  He and his wife had 
been married 54 years and had 4 grown children, several 
grandchildren, and one great grandchild with whom he had good 
relationships.  The veteran's wife, who accompanied him to 
the examination, stated that the veteran did not visit with 
friends like he used to and did not want to do any 
socializing and had essentially no other activities other 
than spending time with family when they visited their 
parents.  The veteran's wife also reported that they had not 
been to church in several months.  The veteran reported that 
his interest in enjoyable activities had decreased noticeably 
and that his concentration and energy were both decreased.  
He acknowledged feeling helpless and hopeless and having 
suicidal thoughts.  He denied any symptoms of mania, problems 
with impulse control, or symptoms of psychosis.  Mental 
status examination of the veteran showed normal speech, an 
anxious mood, no evidence for suicide or psychosis in his 
thought content, and full orientation.  The veteran's GAF 
score was 50.  The VA examiner stated that the veteran 
suffered from chronic depression and that the combination of 
PTSD and depressive symptoms decreased his overall 
functioning in daily activities and in his interpersonal 
relationships, including his family.  The diagnosis was PTSD 
with depression.

The Board finds that the preponderance of the evidence 
supports a higher initial rating of 50 percent for PTSD.  The 
evidence of record shows that, after examining the veteran in 
March 2004, the VA examiner concluded that the veteran had 
difficulty establishing and maintaining effective work and 
social relationships because he was not interested in 
creating new friendships.  The veteran had a persistent sense 
of a foreshortened future, markedly diminished interest in 
his activities, and a persistent feeling of detachment or 
estrangement from others which left him with few friends or 
others with whom he came in to contact outside of his family.  
Although the veteran reported feelings of suicidal ideation, 
he also reported that he fought against his suicidal feelings 
and ideas.  The VA examiner concluded that, although the 
veteran stated that he would not himself "because of family 
reasons," he appeared to pose a persistent danger to himself 
or others; however, this examiner also noted that homicidal 
ideation was absent on mental status examination.  The 
veteran's GAF score in March 2004 was 60, indicating only 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  The veteran's GAF score worsened 
to 50, indicating serious symptoms or serious impairment in 
social or occupational functioning, on VA examination in May 
2006.  The veteran no longer visited his friends and did not 
want to socialize with others.  Although he was a retired 
preacher, the veteran had not attended church with his wife 
in months.  The veteran again acknowledged suicidal ideation, 
although his thought content revealed no evidence for suicide 
or psychosis and he denied symptoms of mania, impulse 
control, or psychosis.  The VA examiner concluded that the 
veteran's overall functioning in daily activities and in his 
interpersonal relationships, including his family, had 
decreased due to his PTSD, depression, and his retirement.  
Because the veteran's PTSD symptomatology is more consistent 
with an initial rating of 50 percent, and because most of the 
criteria for a higher initial rating than 50 percent are not 
present, the Board finds that an initial rating of 50 percent 
for PTSD is warranted.  

In adjudicating the veteran's claim for a higher initial 
evaluation for service-connected PTSD, the Board has 
considered Fenderson and Hart and whether the veteran is 
entitled to increased evaluations for separate periods based 
on the facts found during the appeal period.  In Fenderson, 
the Veterans Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In that decision, the Veterans Court also 
discussed the concept of the "staging" of ratings and found 
that, in cases where an appellant disagrees with an initial 
disability evaluation, it was possible for VA to assign 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period (as in this case).  
See Fenderson, 12 Vet. App. at 126.  The recent decision in 
Hart extends Fenderson to all increased evaluation claims. 

As noted above, there is evidence that the veteran's PTSD 
should be increased to 50 percent.  The evidence of record, 
however, from the day the veteran filed this claim to the 
present supports the conclusion that he is not entitled to 
additional increased compensation during any other time 
within the appeal period.  See Fenderson and Hart.

The veteran also contends that his previously denied claims 
of service connection for bilateral hearing loss and for skin 
cancer should be reopened on the basis of new and material 
evidence and that, once reopened, his currently diagnosed 
bilateral hearing loss and his claimed skin cancer are 
related to active service.  

In a March 2003 rating decision, the RO denied the veteran's 
claims of service connection for bilateral hearing loss and 
for skin cancer.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
The veteran did not disagree with the March 2003 rating 
decision.  Thus, it became final.

The claims of entitlement to service connection for bilateral 
hearing loss and for skin cancer may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his previously denied service connection claims for 
bilateral hearing loss and for skin cancer in September 2003.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in March 2003 consisted of the veteran's service 
medical records, post-service private treatment records, and 
VA clinical records.  The RO noted that, although the 
veteran's VA clinical records showed treatment for hearing 
loss, he had failed to report for VA examination scheduled to 
determine the etiology of his bilateral hearing loss.  The RO 
also noted that there was no record of treatment for skin 
cancer in the veteran's service medical records or post-
service medical records.  Thus, the claims were denied.

The newly submitted evidence includes private pathology 
reports and a report of VA audiology examination in January 
2004.

The private pathology reports submitted by the veteran in 
January 2004 show that skin biopsies in March and April 1995, 
May 1996, and in November 1997 revealed basal cell carcinoma.

On VA examination in January 2004, the veteran complained 
that he could not hear without his hearing aides.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records, and noted that the veteran's hearing 
had been normal at his enlistment and discharge physical 
examinations.  The veteran reported a history of military 
noise exposure to naval guns and ship engines without hearing 
protection.  The veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
60
60
65
LEFT
35
60
55
60
65

Speech audiometry revealed speech recognition ability of 
84 percent in each ear. The VA examiner stated that the 
veteran's reported in-service noise exposure was not 
responsible for his hearing loss since he was discharged with 
normal bilateral hearing and reported the onset of hearing 
loss around 1980, or 40 years after service separation.  The 
diagnosis was bilateral mild to moderately severe 
sensorineural hearing loss.

With respect to the veteran's application to reopen his 
service connection claim for bilateral hearing loss, the 
Board notes that the evidence that was of record at the time 
of the March 2003 rating decision did not contain the results 
of the VA examination.  Although the veteran had failed to 
report for a VA examination prior to the March 2003 rating 
decision, when he filed his application to reopen this claim 
in October 2003, he contended that he had been too sick to 
attend his earlier VA examination and essentially requested 
that this examination be rescheduled and his claim be 
reopened.  Because the newly submitted evidence contains a 
medical nexus opinion concerning the contended causal 
relationship between bilateral hearing loss and active 
service, the Board finds that this evidence is both new and 
material.  At the time of the March 2003 rating decision, 
which denied the veteran's claim for service connection for 
bilateral hearing loss, there was no medical nexus evidence 
concerning the contended causal relationship between 
bilateral hearing loss and active service.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.  38 C.F.R. § 3.303.

With respect to the veteran's application to reopen his 
service connection claim for skin cancer, the Board notes 
that the evidence of record in March 2003 did not contain any 
medical evidence of skin cancer which could be related to 
active service.  Since this evidence has now been obtained, 
the Board finds that it is both new and material.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for skin cancer.  Id.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
claims for service connection for bilateral hearing loss and 
for skin cancer are reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claims of service connection 
for bilateral hearing loss and skin cancer, the Board must 
adjudicate these claims on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that veteran's 
bilateral hearing was 15/15 (or normal) and his skin was 
normal at his enlistment physical examination in August 1944.  
He was not treated for bilateral hearing loss or skin cancer 
during active service.  The veteran's bilateral hearing and 
skin was again normal at his separation physical examination 
in June 1946.

VA clinical records shows that, on outpatient treatment in 
January 2002, the veteran reported a gradual decrease in 
hearing in both ear.  Objective examination showed a slight 
cerumen impaction bilaterally.  The assessment was mild to 
moderate sensorineural hearing loss in the right ear and mild 
to moderately severe sensorineural hearing loss in the left 
ear.  This assessment was unchanged following subsequent VA 
outpatient treatment in June 2002.

As noted above, private pathology reports of skin biopsies 
taken in March and April 1995, May 1996, and November 1997 
all revealed basal cell carcinoma.

Also as noted above, following VA audiology examination in 
January 2004, the VA examiner opined that the veteran's in-
service noise exposure was not responsible for his hearing 
loss because he had been discharged with normal bilateral 
hearing and reported that his hearing loss began 40 years 
after service discharge.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  The veteran's hearing was completely 
normal at his entry on to and separation from active service.  
He was not treated for bilateral hearing loss until January 
2002, or more than 55 years after his service separation in 
June 1946.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence contains a nexus opinion 
from a VA examiner in which he opined that the veteran's 
reported in-service noise exposure was not related to his 
bilateral hearing loss because his hearing was normal at 
service entry and separation and the veteran did not report 
the onset of hearing loss until many decades post-service.  
There is no competent contrary opinion of record.  

Additional evidence in support of the veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Absent objective medical evidence showing a 
nexus between the veteran's currently diagnosed bilateral 
hearing loss and active service, the Board finds that service 
connection for bilateral hearing loss is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for skin 
cancer.  The veteran's skin was completely normal at his 
entry on to and separation from active service.  He was not 
treated for skin cancer until March 1995, when a skin biopsy 
revealed basal cell carcinoma, or almost 5 decades after 
service separation.  See Maxson.  It also does not appear 
that the veteran currently experiences any disability as a 
result of his claimed skin cancer.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claim for skin cancer is his own lay assertions.  
As noted above, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders and 
his lay statements are entitled to no probative value.  See 
Bostain and Routen.  Absent evidence of any current 
disability due to skin cancer, the Board finds that service 
connection for skin cancer is not warranted.

The veteran further contends that his tinnitus is related to 
active service.

As noted above, the veteran's service medical records show 
that his hearing was completely normal at service entry and 
discharge.  He was not treated for tinnitus during active 
service.

VA clinical records show that, on VA examination in January 
2004, the veteran complained of an onset of bilateral buzzing 
and "cricket-like" tinnitus one year earlier that occurred 
2-3 times per week and could be as loud as normal 
conversational speech.  The veteran reported a history of 
military noise exposure to naval guns and ship engines 
without hearing protection.  He also reported that he heard 
voices in both ears at night.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
This examiner stated that tinnitus was a subjective complaint 
"with no objective means of documenting its presence or 
absence."  He also opined that the veteran's subjective 
complaint of tinnitus was not related to his history of 
military noise exposure since tinnitus had its onset 1 year 
earlier.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
tinnitus.  The veteran was not treated for tinnitus during 
active service or until January 2004, or almost 58 years 
after service separation.  See Maxson.  In January 2004, the 
VA examiner stated that the veteran's subjective complaint of 
tinnitus was not related to his reported in-service noise 
exposure.

Additional evidence in support of the veteran's service 
connection claim for tinnitus is his own lay assertions.  As 
noted above, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders and his lay 
statements are entitled to no probative value.  See Bostain 
and Routen.  Absent evidence of any medical nexus between the 
veteran's tinnitus and active service, the Board finds that 
service connection for tinnitus is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).






ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

As new and material evidence has been received, the claim of 
service connection for bilateral hearing loss is reopened.  

As new and material evidence has been received, the claim of 
service connection for skin cancer is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


